Citation Nr: 1635236	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-27 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of L2-3, L3-4, and L5-S1 from May 16, 2011 to December 8, 2014.

2.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of L2-3, L3-4, and L5-S1 since December 9, 2014.

3.  Entitlement to an extraschedular evaluation for degenerative disc disease of L2-3, L3-4, and L5-S1.

4.  Entitlement to an effective date earlier than December 9, 2009, for the assignment of a 20 percent disability rating for degenerative disc disease of L2-3, L3-4, and L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1978.

This case initially came before the Board of Veteran's Appeals (Board) on appeal of rating decisions issued by the RO.

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

In December 2014, the Board granted an increased rating of 20 percent from December 9, 2009, to May 15, 2011, for degenerative disc disease L2-3, L3-4, and L5-S1 and denied a rating in excess of 20 percent since May 16, 2011.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Partial Remand (JMPR).  The JMPR moved for the Court to vacate and remand the part of the December 2014 decision by the Board that denied entitlement to a rating in excess of 10 percent prior to December 9, 2009, a rating in excess of 20 percent since May 16, 2011, and entitlement to an extraschedular evaluation for degenerative disc disease of L2-3, L3-4, and L5-S1.  In August 2015, the Court granted the JMPR.  

The Board notes that in a March 2015 rating decision, the RO granted a 40 percent disability rating effective December 9, 2014, creating a staged rating as indicated on the title page.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for degenerative disc disease of L2-3, L3-4, and L5-S1 remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In November 2015, the Board remanded the appeal to afford the Veteran a VA examination to determine the current severity of his lumbar spine disability.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that this appeal has previously been remanded.  However, a recent precedential opinion from the Court necessitates additional evidentiary development.  Although the Board regrets the additional delay, a remand is necessary with respect to the issues on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Since the case was last before the Board, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in January 2016 and the examinations dated prior to this date do not adequately address this recent case law.  Accordingly, a recent VA examination with retrospective and current medical opinions is needed before the increased rating claims can be addressed on the merits.  Id.

The issue of an earlier effective date earlier than December 9, 2009, for the assignment of a 20 percent disability rating for degenerative disc disease of L2-3, L3-4, and L5-S1 is clearly dependent upon the issues being remanded.  As the claim is found to be inextricably intertwined, a Board decision on the issue of an earlier effective date issue at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected degenerative disc disease of L2-3, L3-4, and L5-S1, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the lumbar spine since 2009.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that the Veteran's service-connected degenerative disc disease of L2-3, L3-4, and L5-S1 is worse than shown on some prior examinations.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected degenerative disc disease of L2-3, L3-4, and L5-S1 since the Veteran underwent a VA spine examination in October 2009.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the functional impairment of the degenerative disc disease of L2-3, L3-4, and L5-S1 since 2009.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  After the above action has been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue the Veteran and his representative a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




